t c memo united_states tax_court j maurice herman petitioner v commissioner of internal revenue respondent docket no filed date p owned approximately big_number square feet six stories of unused development rights over a certified_historic_structure within the meaning of sec_170 in p contributed to a charitable_organization a conservation_easement that restricted the development of big_number unspecified square feet of those unused development rights p claimed on his tax_return a deduction for the charitable_contribution of a qualified_conservation_easement under sec_170 r disallowed the deduction and determined a deficiency and an accompanying accuracy- related penalty under sec_6662 p filed a petition in this court and r moved for partial summary_judgment on the issue of whether the contribution of the conservation_easement was exclusively for conservation purposes with respect to the requirement that the conservation_easement preserv e an historically important land area or a certified_historic_structure within the meaning of sec_170 held the conservation_easement does not preserve a historically important land area or a certified_historic_structure within the meaning of sec_170 john f lang and laura m vasey for petitioner alexandra e nicholaides for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner j maurice herman’s federal_income_tax and an accompanying accuracy- related penalty under sec_6662 h of dollar_figure mr herman petitioned this court pursuant to sec_6213 to redetermine this deficiency and penalty the case is now before the court on respondent’s motion for partial summary_judgment pursuant to rule the issue for decision is whether mr herman’s contribution of a conservation_easement with respect to unused development rights over property held by his wholly owned new york limited_liability_company windsor plaza l l c windsor preserves a historically important land area or a certified_historic_structure within the meaning of sec_1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations of rules refer to the tax_court rules_of_practice and procedure h a iv to meet the conservation_purpose requirement of sec_170 and h for the reasons discussed below we will grant respondent’s motion background the following facts are not in dispute and are derived from the pleadings the parties’ motion papers and the supporting exhibits attached thereto at the time that he filed the petition mr herman resided in florida title to the fifth avenue property since mr herman has owned directly or indirectly property on fifth avenue in new york new york the fifth avenue property the fifth avenue property is improved with an eleven- story apartment building designed by the late henry otis chapman in in the neo-italianate renaissance style of architecture the building stands eight stories high at its front and eleven stories high at its rear and stands within a row of taller buildings each building in that row stands immediately adjacent to the neighboring buildings on either side of it and there is no undeveloped space between the building on the fifth avenue property and the taller buildings that abut it these taller buildings are of approximately equal height to each other and the building at issue is said to have the unfortunate appearance of a chipped tooth --first because it is the only shorter building in the immediate vicinity and second because its front section stands only eight stories high whereas its back section stands eleven stories high thus when viewed from the street the building’s shorter front section appears to be chipped or incomplete on date mr herman transferred his rights title and interest in the fifth avenue property to windsor and a deed was recorded to reflect that transfer less than months later on date by a document entitled assignment windsor transferred assigned and delivered to mr herman all of its rights title and interest in and to all of its unused development rights with respect to the fifth avenue property ie the rights to further develop the property by among other things adding additional floors to the preexisting building on the property on the same day by a document entitled agreement windsor agreed along with its successors and assigns to assist and in no way withhold consent the assignee ie mr herman his successors and assigns in any manner the assignee shall reasonably require in the development improvement sale transfer assignment or other_disposition without limitation of the aforementioned unused development rights neither the assignment nor the agreement was recorded historic significance of the fifth avenue property the fifth avenue property is in the upper east side historic_district which is designated i a registered_historic_district within the meaning of sec_47 by the secretary of the interior through the national park service nps a bureau within the u s department of the interior and ii a historic_district by new york city and its landmarks preservation commission the landmarks preservation commission is the local_government agency charged with the protection preservation enhancement perpetuation and use of landmarks interior landmarks scenic landmarks and historic districts in new york city n y city admin code sec it is responsible for designating landmarks and historic districts and regulating changes to those landmarks and historic districts id in new york city it is unlawful to alter reconstruct or demolish a building in a historic_district like the building on the 5th avenue property without the prior consent of the landmarks preservation commission id sec in determining when to grant its consent to any change to a building the landmarks preservation commission must consider the effect of the proposed change on the exterior architectural features of the building and the relationship between the results of the proposed change on the building and the exterior architectural features of other neighboring buildings in the historic_district id sec on date mr herman executed a form entitled national park service historic preservation certification application part - evaluation of significance requesting the nps to certify the historic significance of the fifth avenue property mr herman’s request was reviewed by the nps and it determined that the fifth avenue property contributes to the significance of the upper east side historic_district and is a certified_historic_structure within the meaning of sec_170 neither mr herman’s request nor the nps’s determination specifies whether the apartment building the underlying land or the unused development rights are to be included in or excluded from the nps’s determination however neither party disputes that the apartment building was included in the nps’s determination and is a certified_historic_structure contribution of conservation_easement on the fifth avenue property on date mr herman contributed the conservation_easement at issue to the national architectural trust inc nat a nonprofit sec_501 organization currently known as the trust for architectural easements by executing a document entitled declaration of restrictive covenant covenant on date the covenant was recorded in the office of the city register of the city of new york the parties to the covenant include mr herman as the grantor nat as the donee and windsor as the confirming party the term confirming party is not defined in the covenant and has no defined meaning under new york law the covenant restricts the development of big_number unspecified square feet of the big_number square feet of unused development_right sec_2 over the fifth avenue property whereas on date confirming party owned the fifth avenue property whereas on date confirming party transferred to grantor all of confirming party’s right title and interest in and to all of confirming party’s then unused development rights the air space with respect to such fifth avenue property whereas confirming party continues to own such fifth avenue property other than the air space such property other than the air space is the property whereas the property’s conservation and preservation values will be documented in the appraisal report of jefferson lee appraisals inc pittsburgh pennsylvania the baseline documentation which will be incorporated herein by reference whereas the grant of a conservation restriction by grantor to donee with respect to the restricted air space will assist in preserving and maintaining the property and its architectural historic and cultural features for the benefit of the people of the city of 2in his memorandum in support of partial summary_judgment respondent admits that a ccording to the zoning regulations restricting the development of the property in there were approximately big_number square feet of developable air space above the fifth avenue property prior to the declaration of restrictive covenant emphasis added thus the conservation_easement restricts the development of approximately percent of the unused development rights new york the state of new york and the united_states of america grantor for the benefit of donee and its successors and assigns does hereby agree that he will not build or otherwise improve big_number square feet of the air space the restricted air space the restrictive covenant imposed by the paragraph is the restrictive covenant it is the purpose of the restrictive covenant to prevent development of the restricted air space that would significantly diminish the property’s conservation and preservation values by removing the right to develop the additional housing and or structures in the restricted air space grantor hereby agrees with donee and its successors and assigns that he will not take any_action with respect to the remaining air space other than the restricted air space such remaining air space other than the restricted air space is the unrestricted air space that is inconsistent with the applicable restrictions if any imposed by the new york city landmarks preservation commission grantor agrees that any new_construction work or rehabilitation work in the unrestricted air space whether or not donee has given consent to undertake the same will comply with the requirements of all applicable federal state and local governmental law and regulations confirming party agrees that any new_construction or rehabilitation work on the property whether or not donee has given consent to undertake the same will comply with the requirements of all applicable federal state and local governmental law and regulations grantor further agrees that to the extent the height or density of the unrestricted air space may be increased beyond that which exists as of the date of this declaration by any_action of the city of new york such additional height and or density shall not be utilized for any construction over and above or adjacent to the property confirming party hereby agrees with donee and its successors and assigns that it will not take any_action that is inconsistent with the restrictive covenant and that at the request of donee it will deliver such instruments of further assurance relating to the restrictive covenant as may be requested by donee subject_to the preceding sentence nothing in this declaration shall place a limit on the use of the property emphasis added appraisal report jefferson lee appraisals inc prepared an appraisal report for mr herman that purports to calculate the diminution in value to the fifth avenue property resulting from the donation of the conservation_easement the appraisal report is referred to in the eleventh whereas clause in the covenant as quoted above but the appraisal report was not recorded with the covenant the appraisal report includes p lans for building expansion with respect to the apartment building on the fifth avenue property these plans project hypothetical expansions to the existing apartment building i n order to take potential maximum advantage of the allowable density both before and after the donation of the conservation_easement and they include drawings of those hypothetical expansions these drawings show a sixteen-story building with sixteen stories at both the front and the rear of the building before the donation and a thirteen-story building with thirteen stories at both front and rear after the donation jefferson lee appraisals inc calculated the diminution in value to the fifth avenue property resulting from the donation of the conservation_easement to be dollar_figure notice_of_deficiency mr herman timely filed his form_1040 u s individual_income_tax_return on or about date on that form_1040 mr herman claimed a deduction of dollar_figure under sec_170 for his charitable_contribution of the conservation_easement to nat mr herman attached a form_8283 noncash charitable_contributions to the form_1040 which showed i a description of the donated property as a restrictive covenant on development rights within national register historic_district with respect to the fifth avenue property ii a stated appraised fair_market_value of dollar_figure for the donated property iii a declaration signed by michael ehrmann an appraiser with jefferson lee appraisals inc and the date of the appraisal as date and iv an acknowledgment of receipt signed by james kearns president of nat as the donee of the conservation_easement however the form_8283 did not show all of the required information including the date the unused development rights were acquired by mr herman how they were acquired or mr herman’s adjusted_basis in those rights by a statutory_notice_of_deficiency dated date the irs disallowed the charitable_contribution_deduction and made other adjustments and determined a dollar_figure deficiency in mr herman’s federal_income_tax and an accompanying accuracy-related_penalty under sec_6662 of dollar_figure discussion the question now before the court is whether mr herman’s contribution of the easement had as its exclusive purpose the preservation of an historically important land area or a certified_historic_structure emphasis added within the meaning of sec_170 mr herman did not own and did not contribute any interest in either the existing structure at the fifth avenue property or the land on which it was built the air rights easement that he did contribute did not oblige him to preserve--and he did not have the power to preserve--the structure of the existing_building or the underlying land any undertaking that the structure would be preserved was made if at all by windsor as the confirming party and not by mr herman and any assurance in the covenant that the structure would be preserved was redundant of restrictions imposed by new york city’s administrative code and the landmarks preservation commission that implements those restrictions mr herman’s easement did not by its terms specify which portion of the air space would not be developed did not restrict him to the three- story proposal in the unrecorded appraisal report and did not prohibit him or a subsequent bona_fide purchaser from building six stories over any half front back or side of the existing_building respondent contends that the conservation_easement does not preserv e an historically important land area or a certified_historic_structure within the meaning of sec_170 we agree i standard for summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant full or partial summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 477_us_317 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of showing that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 477_us_242 sundstrand corp v commissioner supra pincite 85_tc_812 if there exists any reasonable doubt as to the facts at issue the motion must be denied sundstrand corp v commissioner supra pincite citing 78_tc_412 the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment the issue of whether mr herman’s contribution of the conservation_easement was exclusively for conservation purposes with respect to the historic preservation requirement under sec_170 can be resolved on the basis of the undisputed facts ii statutory framework a qualified_conservation_contribution sec_170 generally allows a deduction for any charitable_contribution made during the tax_year a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs c f_r while sec_170 generally does not allow an individual to deduct a charitable_contribution for a gift of property consisting of less than his or her entire_interest in that property an exception applies in the case of a qualified_conservation_contribution sec_170 provides that a contribution of real_property is a qualified_conservation_contribution if three requirements are met sec_170 qualified_conservation_contribution -- in general --for purposes of subsection f b iii the term qualified_conservation_contribution means a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes for purposes of this motion respondent concedes the first two requirements and we therefore assume that the conservation_easement is a qualified_real_property_interest and the donee is a qualified_organization under sec_170 accordingly we limit our consideration to the third and last requirement ie whether the contribution of the conservation_easement is exclusively for conservation purposes b exclusively for conservation purposes a contribution is made exclusively for conservation purposes if it meets the tests of sec_170 and this requirement has two parts conservation_purpose first sec_170 provides that a contribution is for conservation purposes only if it serves one of four delineated conservation purposes conservation_purpose defined -- a in general --for purposes of this subsection the term conservation_purpose means-- i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem 3one of the principal issues in this case ie whether a contribution of a restriction on air rights or unused development rights alone can preserve a certified_historic_structure will not recur for charitable_contributions made after date sec_170 was amended by the pension_protection_act of publaw_109_280 sec a 120_stat_1075 which added a new subparagraph b to the statute under sec_170 a contribution is made exclusively for conservation purposes only if that contribution preserves the entire exterior of the building including the front sides rear and height of the building and prohibits any change in the exterior of the building which is inconsistent with the historical character of the exterior therefore a contribution of a restriction on air rights or unused development rights alone cannot preserve a certified_historic_structure under current law iii the preservation of open space including farmland and forest land where such preservation is-- i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important land area or a certified_historic_structure emphasis added under the statute each of these four prongs is a conservation_purpose in and of itself and a taxpayer’s satisfaction of one of these prongs suffices to establish the requisite conservation_purpose see s rept pincite 1980_2_cb_599 mr herman contends that his contribution of the conservation_easement satisfies the fourth prong ie that it preserves a historically important land area or certified_historic_structure the regulations under sec_170 define a certified_historic_structure as any building structure or land area which is a listed in the national register or b located in a registered_historic_district as defined in sec_48 and is certified by the secretary of the interior pursuant to cfr to the secretary_of_the_treasury as being of historic significance to the district a structure for purposes of this section means any structure whether or not it is depreciable accordingly easements on private residences may qualify under this section in addition a structure would be considered to be a certified_historic_structure if it were certified either at the time the transfer was made or at the due_date including extensions for filing the donor’s return for the taxable_year in which the contribution was made sec_1_170a-14 income_tax regs perpetuity second sec_170 provides that the exclusively for conservation purposes requirement will be met only if the conservation_purpose is protected in perpetuity exclusively for conservation purposes -- for purposes of this subsection-- a conservation_purpose must be protected --a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity respondent has requested summary_judgment only on the issue of whether the contribution of the conservation_easement was exclusively for conservation purposes with respect to the historic preservation requirement under sec_170 accordingly we limit our consideration to i whether the conservation_easement preserves a historically important land area or a certified_historic_structure within the meaning of sec_170 and ii whether the conservation_purpose of the conservation_easement if any is protected in perpetuity in accordance with sec_170 iii analysis of mr herman’s easement the historic preservation requirement of sec_170 is met by showing the preservation of a historically important land area or certified_historic_structure mr herman argues in the alternative that limiting the development of the apartment building on the fifth avenue property preserves either i a certified_historic_structure ie the apartment building or ii a historically important land area ie the underlying property mr herman also argues that even if the conservation_easement does not restrict the alteration or demolition of the apartment building a restriction on air rights or unused development rights above that building is sufficient in and of itself to preserve the apartment building or the underlying land for purposes of sec_170 a preservation of a certified_historic_structure the apartment building on the fifth avenue property is a certified_historic_structure within the meaning of sec_170 because it was certified as such by the secretary of the interior through the nps in response to mr herman’s request on date therefore if the conservation_easement at issue did in fact have the purpose of preserving the apartment building as a certified_historic_structure it would have been contributed exclusively for conservation purposes and mr herman would be entitled to a deduction under sec_170 as a result the determinative question is whether the conservation_easement did in fact have the purpose of preserv ing the structure of the apartment building provisions of the easement the conservation_easement restricts the development of big_number unspecified square feet of mr herman’s unused development rights over the apartment building on the fifth avenue property the covenant which created the conservation_easement states that the donation of big_number square feet of the unused development rights will assist in preserving and maintaining the property and its architectural historic and cultural features for the benefit of the people of the city of new york the state of new york and the united_states of america however by its own terms the covenant merely restricts the development of big_number square feet of the unused development rights over the existing apartment building it does not preclude mr herman windsor or subsequent purchasers of the fifth avenue property from altering or even demolishing that existing_building a deduction will not be allowed if the contribution would accomplish one of the enumerated conservation purposes but would permit the destruction of other significant conservation interests sec_1_170a-14 income_tax regs assuming arguendo that limiting the development of the apartment building by big_number square feet does in some way preserve that building the covenant does not preclude the possibility that the building may be altered or even demolished this allowance permits the destruction of what is clearly the most significant conservation_purpose in the instant case--preserving the apartment building that was determined to be a certified_historic_structure by the nps mr herman’s contentions mr herman contends that this analysis is flawed because he windsor and subsequent purchasers are restricted from altering or demolishing the apartment building under the terms of the covenant and local law mr herman points to paragraph of the covenant where windsor as the confirming party agreed that it will not take any_action that is inconsistent with the restrictive covenant he argues that demolishing the apartment building would be inconsistent with the stated purpose of the covenant to assist in preserving and maintaining the property which includes the apartment building mr herman further argues that the appraisal report he commissioned from jefferson lee appraisals inc including an attached drawing which illustrates a hypothetical expansion of the apartment building after the donation of the conservation_easement is incorporated in the covenant by reference because it was mentioned in the eleventh whereas clause whereas the property’s conservation and preservation values will be documented in the appraisal report of jefferson lee appraisals inc pittsburgh pennsylvania the baseline documentation which will be incorporated herein by reference he contends that the attached drawing illustrates the only permissible development of the apartment building after the donation of the conservation_easement and prevents him windsor and subsequent purchasers from altering the building in a manner that is inconsistent with the attached drawing therefore he argues the only permissible alteration to the building would be the hypothetical expansion depicted in the drawing ie to increase the height of the apartment building to thirteen stories with the same number of stories at both the front and the rear he correctly notes that this particular alteration would raise the apartment building’s height to that of the other buildings on either side of it and heal its current chipped tooth appearance arguably increasing the building’s aesthetic and historical value however mr herman’s contentions lack merit a any commitment to preserve the structure under the covenant is made by windsor paragraph of the covenant on which mr herman heavily relies reflects undertakings by windsor not by mr herman any preservation that results from windsor’s undertakings under this paragraph is not by way of a contribution from mr herman and could not entitle him to the charitable_contribution_deduction that he claimed moreover paragraph merely provides that windsor will not take any_action that is inconsistent with the restrictive covenant that is paragraph arguably obliges windsor to honor restrictions that are provided elsewhere in the covenant and does not itself define what those restrictions are b the covenant does not preserve the structure the covenant restricts only the development of big_number unspecified square feet of unused development rights over the apartment building in fact the third sentence of paragraph provides that nothing in this declaration shall place a limit on the use of the property in light of that provision even demolishing the apartment building altogether would not be inconsistent with the covenant building up only the front or 4windsor has other obligations that arguably tend in the other direction the unrecorded agreement of date obliges windsor to assist and in no way withhold consent from mr herman and his assignees in the development or improvement of the aforementioned unused development rights to the extent that unrecorded documents are consulted this language tends against windsor’s being obliged to respect any implied restrictions on the development only the rear of the apartment building above the neighboring buildings would likewise be consistent with the covenant it might be argued that the appearance of a structure is preserved in an aesthetic sense by an easement that prevents vertical development above its existing height assuming arguendo that there can be circumstances in which an air rights easement accomplishes the preservation of a structure mr herman’s easement nonetheless fails to do so first if mr herman were to use his retained air rights to build up a full six stories but only on the front half of the building he would thereby create a facade that completely filled up the visible portion of the maximum height of the building in that circumstance the donated air rights held by the nat as to the back half of the building would be totally hidden behind the developed front half of the building the donated air rights would then have no function at all in preserving even the aesthetic values associated with preventing upward development second even if the retained air rights were used only to build three full stories leaving three full stories’ worth of space empty on top of the building the original structure would not have been preserved at its original height the donated air space would hover over an altered structure not preserving the certified_historic_structure but instead preserving an unhistorical building consisting of the historic_structure plus three newly developed stories it could not fairly be said that the easement barring development of the top three stories somehow preserved the certified_historic_structure from which it was separated by three new stories moreover the covenant did not assure that the development would be three full stories as we now show c the appraisal report and the attached drawing do not modify the covenant to limit the development of the building with respect to the appraisal report and the attached drawing new york law provides that when a contract is unambiguous on its face there is no need to refer to its recitals which are not part of the operative agreement jones apparel group inc v polo ralph lauren corp n y s 2d app div since we hold that the covenant is unambiguous on its face--stating that it restricts the development of big_number unspecified square feet of unused development rights without mention of other restrictions on the development or alteration of the apartment building--there is no need to refer to the recitals including the eleventh whereas clause in the covenant which incorporates the appraisal report and the attached drawing by reference even assuming arguendo that the attached drawing was part of the covenant the drawing was the clause says incorporated simply to document the conservation and preservation values emphasis added of the fifth avenue property--not to illustrate the only permissible development of the apartment building after the donation of the conservation_easement finally even assuming arguendo that the attached drawing was part of the covenant and was incorporated by reference to illustrate the only permissible development of the apartment building that drawing and its mandate would not be binding on subsequent purchasers of the fifth avenue property because it was left unrecorded for purposes of summary_judgment we assume that it was the intent of mr herman as the owner of the retained development rights and as the owner of windsor which owned the underlying building to preserve the structure and appearance of the building and to limit development in a manner consistent with that preservation however the donation consisted not of mr herman’s intentions but of what he actually conveyed by the easement as written and recorded to effect a contribution for a conservation_purpose in perpetuity as required by sec_170 mr herman needed to create a limitation that would survive the sale of the building and the sale of the remaining development rights to a bona_fide purchaser who might not share mr herman’s subjective intentions unless that bona_fide purchaser would be legally bound to the limitations depicted in the drawing the easement failed to protect a conservation_purpose in perpetuity under n y real prop law sec 291-e mckinney if an exception reservation or recital refers to an unrecorded document like the attached drawing the reference does not affect the marketability of title or bind subsequent purchasers see also 120_f2d_813 2d cir l c stroh sons inc v batavia homes dev corp n y s 2d app div new york real prop law sec 291-e expressly relieves a prospective purchaser from the obligation of inquiring or examining into the facts and states that an exception reservation or recital gives no notice beyond the recital itself in other words it rescinds the former rule that upon notice of a recital such as that in question one who was interested as a potential purchaser would have been charged with any knowledge that a reasonable inquiry would have produced since the attached drawing could not bind subsequent purchasers it did not protect the conservation_purpose of preserving the apartment building in perpetuity and fails to meet the requirement of sec_170 d the protections afforded by local law will not support a deduction mr herman contends that in addition to the terms of the covenant we must take into account local ordinances that could prohibit the alteration or demolition of the apartment building we disagree the protections afforded to the building by federal state or local law whatever they may be are not part of the conservation_easement that mr herman contributed to nat and he is not entitled to a deduction under sec_170 for or because of them in fact it is local law and the rules of the landmarks preservation commission that will preserve the building any right that the donee possesses under the covenant to sue the donor to enforce the terms of the covenant is by definition redundant of the landmarks preservation commission’s role of enforcing its regulations and preventing inappropriate alterations to the building b preservation of a historically important land area mr herman argues in the alternative that his contribution of the conservation_easement preserves the land underlying the building which he further contends is a historically important land area the legislative_history underlying sec_170 describes a historically important land area as one that is important in its own right or in relation to certified_historic_structures 5as mr herman’s counsel explained at argument the covenant say s that you the donor must do whatever the landmarks preservation commission’s rules require and giving the nat the donee the right of enforcement he argued that the landmarks preservation commission is an inadequate enforcer of its own rules and that the creation of a donee’s private right to sue was an important contribution to preservation but this argument has no evidentiary support in the record in any event it is difficult to justify a charitable_contribution_deduction for an owner’s agreement to refrain from doing what he is already legally forbidden to do the term historically important land area is intended to include independently significant land areas for example a civil war battlefield and historic sites and related land areas the physical or environmental features of which contribute to the historic or cultural importance and continuing integrity of certified_historic_structures such as mount vernon or historic districts such as waterford virginia or harper’s ferry west virginia for example the integrity of a certified_historic_structure may be protected under this provision by perpetual restrictions on the development of such a related land area s rept supra pincite c b pincite the regulations under sec_170 are consistent with the legislative_history and provide a nonexclusive list of three categories of historically important land area s a an independently significant land area including any related historic resources for example an archaeological site or a civil war battlefield with related monuments bridges cannons or houses that meets the national register criteria for evaluation in cfr pub l stat b any land area within a registered_historic_district including any buildings on the land area that can reasonably be considered as contributing to the significance of the district and c any land area including related historic resources adjacent to a property listed individually in the national register of historic places but not within a registered_historic_district in a case where the physical or environmental features of the land area contribute to the historic or cultural integrity of the property sec_1_170a-14 income_tax regs assuming arguendo that the fifth avenue property is a historically important land area within the meaning of sec_170 the undisputed facts in the record show that the conservation_easement fails to preserve the underlying land mr herman has not alleged nor would the record support an inference that the underlying land has independent historical significance like a civil war battlefield thus the underlying land could be a historically important land area only because of its proximity and relation to the apartment building on the fifth avenue property which is a certified_historic_structure see 126_tc_299 s rept supra pincite c b pincite the land’s physical feature which contributes to the historic or cultural importance of the apartment building is simply its function as that building’s foundation see s rept supra pincite c b pincite as we discussed supra section iii a the conservation_easement does not prevent the alteration or demolition of the apartment building therefore it likewise does not protect the historic significance of the underlying land which is simply to serve as the foundation of the apartment building 6since we conclude that the conservation_easement does not protect the only possible source of historic significance of the underlying land we need not reach the issue of whether the underlying land is a historically important land area within the meaning of sec_170 c restriction solely on air rights or unused development rights both parties acknowledge that there is no precedent that is directly on point and we are aware of none however mr herman cites dorsey v commissioner tcmemo_1990_242 as authority for the proposition that a conservation_easement solely with respect to air rights or unused development rights may preserve a historically important land area or certified_historic_structure in dorsey however the taxpayers donated to a charitable_organization a conservation_easement over a building that included inter alia a facade easement and air rights under the terms of the donation they i agreed to ‘preserve and maintain the roof exterior facade s the foundation and structural support of the property’ and ii donated all air development rights to the property in dorsey the parties had stipulated that the donation qualifie d as a deductible ‘qualified conservation contribution’ unresolved is the charitable_contribution amount in valuing the conservation_easement the court assigned a value of dollar_figure to the restriction on the building and dollar_figure to the restriction on the air rights while the court did thus assign a value to the restriction on the air rights in dorsey the court addressed only a valuation question and did not address the conservation_purpose of the donation which purpose had been stipulated in this case on the other hand the conservation_purpose is disputed and is the very issue under consideration dorsey is simply not on point we have previously held that proximity to a certified_historic_structure alone does not provide a basis to support a claim of protection of a historical structure turner v commissioner supra pincite in turner the taxpayers purchased acres of unimproved land and subsequently contributed to a charitable_organization a conservation_easement that limited to the number of residences they could construct on the land id pincite the unimproved land was in close proximity to mount vernon and other certified_historic_structures but it was not independently significant d espite any ancillary benefit of limited development we held that the conservation_easement did not preserve mt vernon or other nearby certified_historic_structures id pincite despite the unimproved land’s close proximity to mount vernon--a quintessential certified_historic_structure --we still required the taxpayer to show how his proposed limitation in the conservation_easement preserved any historical structure id pincite on the undisputed facts of this case the restriction on the unused development rights does not preclude the demolition of the apartment building thus despite the proximity of the unused development rights to the apartment building and the underlying land and despite the ancillary benefit of limited development we hold under the rationale of turner that the conservation_easement with respect to the unused development rights does not in fact preserve a historically important land area or certified_historic_structure see id pincite we decide only the case before us and we therefore do not decide whether there might be some circumstances in which a restriction on air rights or unused development rights alone might preserve a historically important land area or certified_historic_structure on the undisputed facts before us there is no such preservation therefore we hold that respondent has shown that he is entitled to partial summary_judgment on his assertion that the contribution of the conservation_easement was not exclusively for conservation purposes with respect to the historic preservation requirement under sec_170 to reflect the foregoing an appropriate order will be issued
